

EXHIBIT 10.9
PROS
NOTICE OF GRANT OF STOCK APPRECIATION RIGHTS
(For U.S. Participants)
PROS Holdings, Inc. (the “Company”) has granted to the Participant an award of
Stock Appreciation Rights (the “Award”) pursuant to the PROS 2017 Equity
Incentive Plan (the “Plan”) and the Stock Appreciation Rights Agreement attached
to this Grant Notice (the “Agreement”), as follows:


Participant:
____________________________
Employee ID:
________________
Date of Grant:
____________________________
Number of Rights:
________, subject to adjustment as provided by the Agreement
Exercise Price:
$_______, subject to adjustment as provided by the Agreement
Vesting Start Date:
____________________________
Expiration Date:
The tenth anniversary of the Date of Grant
Vested Rights:
Except as provided in the Agreement or as set forth below opposite “Accelerated
Vesting” and provided the Participant’s Service has not terminated prior to the
applicable date, the number of Vested Rights (disregarding any resulting
fractional Right) as of any date is determined by multiplying the Number of
Rights by the “Vested Ratio” determined as of such date as follows:
 
 
Vested Ratio
 
Prior to first anniversary of Vesting Start Date
0
 
On first anniversary of Vesting Start Date (the “Initial Vesting Date”)
[__/__]
 
Plus
 
 
For each additional full month of the Participant’s Service from the Initial
Vesting Date until the Vested Ratio equals 1/1, an additional
[__/__]
Accelerated Vesting:
Notwithstanding any other provision contained in this Grant Notice or the
Agreement, the total Number of Rights shall become Vested Rights upon the
occurrence of either (i) the date ten (10) days immediately prior to, but
conditioned, the consummation of a Change in Control in which the Acquiror
elects neither to assume or continue in full force and effect the Company’s
rights and obligations under the Award nor to substitute for the Award in
connection with the Change in Control a substantially equivalent award with
respect to the Acquiror’s stock, provided that the Participant’s Service has not
terminated prior to the date of the Change in Control or (ii) within eighteen
(18) months after a Change in Control in connection with which the Acquiror has
so assumed, continued or substituted for the Award, the Participant’s Service is
terminated involuntarily by the Participating Company Group without Cause or is
terminated voluntarily by the Participant after a reduction of the Participant’s
base salary by fifteen percent (15%) or more without the Participant’s express
written consent.





1

--------------------------------------------------------------------------------




By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Agreement, both of which are made a part of this document. The Participant
acknowledges that copies of the Plan, the Agreement and the prospectus for the
Plan are available on the Company’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and the Agreement, and hereby accepts
the Award subject to all of their terms and conditions.


PROS HOLDINGS, INC.
PARTICIPANT
 
 
By: ________________________________________
_________________________________________
 
Signature
 
_________________________________________
 
Date
Address:
3100 Main Street
_________________________________________
 
Suite 900
Address
 
Houston, TX 77002
_________________________________________



ATTACHMENTS:
2017 Equity Incentive Plan, as amended to the Date of Grant; Stock Appreciation
Rights Agreement, Exercise Notice and Plan Prospectus











2

--------------------------------------------------------------------------------





PROS
STOCK APPRECIATION RIGHTS AGREEMENT


PROS Holdings, Inc. has granted to the Participant named in the Notice of Grant
of Stock Appreciation Rights (the “Grant Notice”) to which this Stock
Appreciation Rights Agreement (the “Agreement”) is attached certain rights to
receive payment based upon the appreciation in the value, if any, in the shares
of Stock with respect to which such rights have been granted to the Participant
and upon the terms and conditions set forth in the Grant Notice and this
Agreement. The Award has been granted pursuant to and shall in all respects be
subject to the terms and conditions of the PROS 2017 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference. By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a prospectus for
the Plan prepared in connection with the registration with the Securities and
Exchange Commission of shares issuable pursuant to the Award (the “Plan
Prospectus”), (b) accepts the Award subject to all of the terms and conditions
of the Grant Notice, this Agreement and the Plan and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Grant Notice, this Agreement or the Plan.


1.DEFINITIONS AND CONSTRUCTION.


1.1    Definitions. Whenever used herein, capitalized terms shall have the
meanings assigned to such terms in the Grant Notice, the Plan or as set forth
below:


(a)    “Exercise Date” means the effective date of exercise of the Award
specified in the Participant’s Exercise Notice, provided that such date shall
not be earlier than the date of the Exercise Notice or later than the date of
termination of the Award as provided in Section 5


(b)    “Right” means the right to receive payment, as provided in Section 3.4,
of an amount equal to the excess, if any, of the Fair Market Value on the
Exercise Date of one (1) share of Stock over the Exercise Price.


1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


2.    ADMINISTRATION.


All questions of interpretation concerning the Grant Notice and this Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Award. Any
Officer shall have the authority to act on behalf of the Company with respect to
any matter, right, obligation, or election which is the


1

--------------------------------------------------------------------------------




responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.


3.    EXERCISE OF THE AWARD.


3.1    Right to Exercise. Except as otherwise provided herein, the Award shall
be exercisable on and after the Initial Vesting Date and prior to the
termination of the Award (as provided in Section 5) in an amount not to exceed
the number of Vested Rights less the number of Rights for which the Award was
previously exercised. In no event shall the Award be exercisable for more than
the total Number of Rights awarded, as adjusted pursuant to Section 8.


3.2    Method of Exercise. Exercise of the Award shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Award
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Award, the number of
Rights for which the Award is being exercised and such other representations and
agreements as to the Participant’s investment intent as may be required pursuant
to the provisions of this Agreement with respect to such shares of Stock, if
any, as the Participant acquires upon exercise of the Award. Further, each
Exercise Notice must be received by the Company prior to the termination of the
Award as set forth in Section 5. The Award shall be deemed to be exercised upon
the last to occur of the date of receipt by the Company of such electronic or
written Exercise Notice and the Exercise Date specified by the Exercise Notice.


3.3    Deemed Exercise of the Award. If, on the date on which Award would
otherwise terminate or expire (other than as a result of termination of the
Participant’s Service for Cause), the Award remains exercisable immediately
prior to such termination or expiration and, if so exercised, would result in a
payment to the holder of the Award, then any portion of the Award which has not
previously been exercised and which is then exercisable shall automatically be
deemed to be exercised with respect to such portion as of such date, which shall
be treated as the Exercise Date.


3.4    Payment Upon Exercise of Rights. Upon the exercise (or deemed exercise
pursuant to Section 3.3) of one or more Rights in accordance with the terms of
this Agreement, the Participant (or the Participant’s legal representative or
other person who acquired the right to exercise such Rights by reason of the
Participant’s death) shall be entitled to receive payment of an amount for each
Right exercised equal to the excess, if any, of the Fair Market Value on the
Exercise Date of one (1) share of Stock over the Exercise Price (the “Spread”).
No adjustment or payment shall


2

--------------------------------------------------------------------------------




be made for dividends declared with respect to the Stock, except as may be
provided by Section 8. Payment of the aggregate Spread for the number of Rights
exercised shall be made as soon as practicable following the Exercise Date by
the issuance of a number of shares of Stock determined by dividing the aggregate
Spread for the number of Rights exercised by the Fair Market Value on the
Exercise Date of a share of Stock.


3.5    Tax Withholding.
(a)    In General. At the time the Award is exercised, in whole or in part, or
at any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant pursuant to the Award or otherwise, and otherwise agrees to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Participating Company, if any,
which arise in connection with the Award. The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.


(b)    Withholding in Shares. The Company shall have the right, but not the
obligation, to required the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Award
withholding a number of whole shares of Stock otherwise deliverable to the
Participant upon the exercise of the Award having a fair market value, as
determined by the Company as of the date of exercise, not in excess of the
amount of such tax withholding obligations determined by the applicable minimum
statutory withholding rates.


3.6    Beneficial Ownership of Shares; Certificate Registration. In the event
that payment upon exercise of the Award is made in full or in part in shares of
Stock, the Participant hereby authorizes the Company, in its sole discretion, to
deposit for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Company has notice any or
all shares acquired by the Participant. Except as provided by the preceding
sentence, a certificate for the shares issued upon exercise of the Award shall
be registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.


3.7    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and the issuance of shares of Stock upon exercise of the Award shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Award may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Award may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Award be in effect with respect to the shares issuable upon
exercise of the Award or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Award may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE AWARD MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY
NOT BE ABLE


3

--------------------------------------------------------------------------------




TO EXERCISE THE AWARD WHEN DESIRED EVEN THOUGH THE AWARD IS VESTED. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Award shall relieve
the Company of any liability with respect to the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Award, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.


3.8    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of an Award.


4.    NONTRANSFERABILITY OF THE AWARD.


During the lifetime of the Participant, an Award shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. Prior to
the issuance of shares of Stock upon the exercise of an Award, the Award shall
not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution. Following the death of the Participant, the
Award, to the extent provided in Section 6, may be exercised by the
Participant’s legal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.


5.    TERMINATION OF THE AWARD.


The Award shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Expiration Date, (b) the close of
business on the last date for exercising the Award following termination of the
Participant’s Service as described in Section 6, or (c) a Change in Control to
the extent provided in Section 7.


6.    EFFECT OF TERMINATION OF SERVICE.


6.1    Award Exercisability. The Award shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable period as determined below
and thereafter shall terminate.


(a)    Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Award, to the extent unexercised and
exercisable for Vested Rights on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Expiration Date.


4

--------------------------------------------------------------------------------






(b)    Death. If the Participant’s Service terminates because of the death of
the Participant, the Award, to the extent unexercised and exercisable for Vested
Rights on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Award by reason of the Participant’s death at any time
prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Expiration
Date. The Participant’s Service shall be deemed to have terminated on account of
death if the Participant dies within three (3) months after the Participant’s
termination of Service.


(c)    Termination for Cause. Notwithstanding any other provision of this
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Award otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Award shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.


(d)    Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Award, to the extent
unexercised and exercisable for Vested Rights by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the
Expiration Date.


6.2    Extension if Exercise Prevented by Law. Notwithstanding the foregoing
other than termination of the Participant’s Service for Cause, if the exercise
of the Award within the applicable time periods set forth in Section 6.1 is
prevented by the provisions of Section 3.7, the Award shall remain exercisable
until thirty (30) days after the date such exercise would no longer be prevented
by such provisions, but in any event no later than the Expiration Date.


7.    EFFECT OF CHANGE IN CONTROL.
In the event of a Change in Control, the Award shall be subject to the
definitive agreement entered into by the Company in connection with the Change
in Control. Except to the extent that the Committee determines to cash out the
Award in accordance with Section 13.1(d) of the Plan, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under all or any
portion of the Award or substitute for all or any portion of the Award a
substantially equivalent Award for rights with respect to the Acquiror’s stock.
For purposes of this Section, if so determined by the Committee, in its
discretion, the Award shall be deemed assumed if, following the Change in
Control, the Award confers the right to receive, subject to the terms and
conditions of the Plan and this Agreement, for each share of Stock subject to
the Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled; provided,


5

--------------------------------------------------------------------------------




however, that if such consideration is not solely common stock of the Acquiror,
the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise of the Award, for each share of
Stock subject to the Award, to consist solely of common stock of the Acquiror
equal in Fair Market Value to the per share consideration received by holders of
Stock pursuant to the Change in Control.
The Award shall terminate and cease to be outstanding effective as of the date
of the Change in Control to the extent that the Award is neither assumed by the
Acquiror in connection with the Change in Control nor exercised as of the date
of the Change in Control.


8.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.


Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and Exercise Price of
Rights subject to the Award and the kind of shares subject to the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number, and
in no event may the Exercise Price be decreased to an amount less than the par
value, if any, of the stock subject to the Award. The Committee in its sole
discretion, may also make such adjustments in the terms of the Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate. The adjustments determined by the
Committee pursuant to this Section shall be final, binding and conclusive.


9.    RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.


The Participant shall have no rights as a stockholder with respect to any shares
covered by the Award until the date of the issuance of the shares for which the
Award has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 8. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group


6

--------------------------------------------------------------------------------




to terminate the Participant’s Service as a Director, an Employee or Consultant,
as the case may be, at any time.


10.    LEGENDS.


The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to the Award in the
possession of the Participant in order to carry out the provisions of this
Section.


11.    MISCELLANEOUS PROVISIONS.


11.1    Termination or Amendment. The Committee may terminate or amend the Plan
or the Award at any time; provided, however, that except as provided in
Section 7 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Award or any unexercised
portion thereof without the consent of the Participant unless such termination
or amendment is necessary to comply with any applicable law or government
regulation. No amendment or addition to this Agreement shall be effective unless
in writing.


11.2    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


11.3    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


11.4    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.


(a)    Description of Electronic Delivery and Signature. The Plan documents,
which may include but do not necessarily include: the Plan, the Grant Notice,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice and Exercise Notice called for by Section 3.2 to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily


7

--------------------------------------------------------------------------------




include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company. Any
and all such documents and notices may be electronically signed.


(b)    Consent to Electronic Delivery and Signature. The Participant
acknowledges that the Participant has read Section 11.4(a) of this Agreement and
consents to the electronic delivery of the Plan documents and the delivery of
the Grant Notice and Exercise Notice, as described in Section 11.4(a). The
Participant agrees that any and all such documents requiring a signature may be
electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility. The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 11.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 11.4(a).


11.5    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Participant and the Participating Company Group with respect to such
subject matter. To the extent contemplated herein, the provisions of the Grant
Notice, the Agreement and the Plan shall survive any exercise of the Award and
shall remain in full force and effect.


11.6    Applicable Law. This Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.


11.7    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


8